Citation Nr: 9905166	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-42 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for pulmonary disability 
due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1942 to October 1942 
and from April 1943 to December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The May 1995 decision appeal noted that service connection 
had previously been denied for pulmonary disorder and held 
that new and material evidence had not been received to 
reopen the claim.  However, the veteran's current claim is 
that he has pulmonary disorder secondary to mustard gas 
exposure.  A review of the record reflects that the veteran, 
at the time of the prior denials, was not provided the law 
and regulations with respect to mustard gas exposure.  
Therefore, there is not a prior final determination with 
respect to the claim of entitlement to service connection for 
pulmonary disability due to exposure to mustard gas.  

In statements received in July 1997 and June 1998, the 
veteran claimed entitlement to service connection for skin 
and stomach disorders, respectively.  The issues of 
entitlement to service connection for skin and stomach 
disorders are referred to the RO for consideration.


REMAND

The veteran asserts, that in August 1942, he was exposed to 
mustard gas while undergoing training during his first period 
of active service.  For the purposes of submitting a well-
grounded claim relating to exposure to toxic gases under 
38 C.F.R. § 3.316 it must be assumed that lay testimony of 
exposure is true.  Pearlman v. West, 11 Vet.App. 443, 447 
(1998).  Service connection for bronchitis or chronic 
obstructive pulmonary disease may be granted where the 
veteran experienced full body exposure to sulfur mustard.  
38 C.F.R. § 3.316(a)(2) (1998).  The record reflects that the 
veteran has been diagnosed with both bronchitis and chronic 
obstructive pulmonary disease.  

By official letter, dated December 16, 1994, inquiry was made 
of the United States Army Chemical and Biological Defense 
Agency regarding any exposure of the veteran to mustard gas.  
A response to that inquiry was received in April 1995.  
However, it does not appear that an attempt has been made to 
contact the VA's Epidemiology Service as provided for in VA 
Circular 21-95-4, Appendix B, dated February 23, 1995.  

In view of the foregoing, the Board concludes that further 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following:  

1.  The RO should contact the veteran and 
offer him an opportunity to offer any 
additional evidence that he believes 
might be relevant to the issue of 
entitlement to service connection for 
pulmonary disability due to exposure to 
mustard gas in service.  

2.  Development should be undertaken in 
accordance with VA Circular 21-95-4, 
Appendix B, dated February 23, 1995, to 
determine whether a list developed by the 
VA's Epidemiology Service of the 
participants in mustard gas testing or 
training in the Army shows that the 
veteran was a participant in such testing 
or training.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for a pulmonary 
disability due to exposure to mustard gas 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
provided the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

- 2 -


